DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to a preliminary amendment filed on July 30, 2020, the applicants have amended claims 1-5, 10-12 and 14-19.
3. Claims 1-19 are pending in the application.

Oath/Declaration
4. The Oath/declaration is missing in the application.

Claim Rejections - 35 USC § 112
5. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7. Claims 14-15 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating depression, does not reasonably provide enablement for treating Alzheimer disease, .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The following eight different factors (see Ex parte Foreman, 230 USPQ at 547; Wands, In re, 858.F. 2d 731, 8 USPQ 2d 1400, Fed. Cir. 1988) must be considered in order for the specification to be enabling for what is being claimed:
Quantity of experimentation necessary, the amount of direction or guidance provided, presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability and the breadth of claims. In the instant case, the specification is not enabling based on atleast four of the above mentioned eight different factors such as quantity of experimentation necessary, the amount of direction or guidance provided, presence of working examples, state of the prior art, unpredictability and the breadth of claims.
The instant specification teaches agonist activity of instant compounds on NMDA2A and NMDA2B receptors as shown in table on pages 31-32 of specification. The specification also teaches efficacy of instant compounds in animal model (forced swim test) of depression on page 33. Based on these teachings, the instant compounds will have therapeutic utility for treating depression and other specific disease conditions where agonists of NMDA2A and NMDA2B receptors are well known in the prior art to have therapeutic utility. However, there is no teaching either in the specification or prior art references provided showing well established utility of NMDA2A and NMDA2B receptor agonists for treating Alzheimer disease, attention deficit disorder, schizophrenia, .
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8. Claims 1, 5 and 8 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Cignarella (Eur. J. Med. Chem.).
Cignarella discloses muscarinic agonists. The compounds 2a, 2b, 2d and 2e (see figure 1 on page 956) disclosed by Cignarella anticipate the instant claims when variables R1 and R3 represent alkyl group and variable q is 0 in the instant compounds of claim 1. 
9. Claims 1-4, 8 and 10 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Betschart (J. Med. Chem.).
Betschart discloses Orexin receptor antagonists. The compound 8 (see scheme 3 on page 2592) disclosed by Betschart anticipate the instant claims when variables R1 . 
10. Claims 1, 4 and 9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by compound with RN 1334414-93-5. This compound anticipates the instant claims when variables R1 and R3 represent H, R6 represents halo and variable q is 0 in the instant compounds of claim 1.
11. Claims 1-2, 4-5 and 9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by compound with RN 1334414-50-4. This compound anticipates the instant claims when variable R1 represents C(O)alkyl group,  variable R3 represent H, R6 represents halo and variable q is 1 in the instant compounds of claim 1.
12. Claims 1 and 5-8 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by compound with RN 1422140-29-1. This compound anticipates the instant claims when variable R1 represents H, variable R3 represent substituted alkyl group and variable q is 0 in the instant compounds of claim 1.
13. Claims 1, 3, 5 and 8 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Binch (US 2010/0137305 A1).
Binch discloses Kinase inhibitors. The compound 0217 (see page 35) disclosed by Binch anticipate the instant claims when variables R1 represents C(O)Oalkyl group, R3 represents alkyl group and variable q is 0 in the instant compounds of claim 1. 
14. Claims 1, 3-8, 10 and 12-19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Khan (WO 2018/026779 A1).
Khan discloses Spiro-lactam NMDA receptor modulators. The compounds RG 603, RG 619, RG 621, RG 623, RG 625, RG 647, RG 649, RG 651, RG 653, RG 655, RG 673, It is of note that the earliest priority date of instant claims is August 13, 2018 and therefore, the cited reference is available as a prior art reference.
Allowable Subject Matter
15. Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

16. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




                                         /CHARANJIT AULAKH/                                         Primary Examiner, Art Unit 1625